DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 16-24 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.
Applicant's arguments filed September 22, 2022 with respect to Claims 1-15 have been fully considered but they are not persuasive.
At present, the prior art to Wilson (U.S. Patent 8,740,267 B1) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s arguments concerning the limitation, “wherein the safety device is moveable between a first position and a second position, and wherein when the safety device is in the first position, the first arm and the second arm are coupled to an exterior of the vehicle,” Wilson remains commensurate in teaching the safety device [arms of (10): e.g., (16, 20, 24 // 18, 22, 26)] being movable between a first position [note Figure 6] and a second position [Figures 2-3], and wherein when the safety device is in the first position, the first arm [e.g., (16, 20, 24) or (18)] and the second arm [e.g., (18, 22, 26) or (22)] are coupled to an exterior of the vehicle [note Figure 6: the arms are coupled to an exterior of the vehicle via (12, 14)].
In response to Applicant’s argument concerning the amended limitation, “when the safety device is in the second position the safety device is spaced a distance away from the vehicle and is remote from the vehicle,” Wilson remains commensurate in teaching when the safety device [arms of (10): e.g., (16, 20, 24 // 18, 22, 26)] is in the second position [Figures 2-3] the safety device is spaced away a distance away from the vehicle and is remote from the vehicle [note Figures 2-3: arms of (10); e.g., (16, 20, 24 // 18, 22, 26) are angled and spaced a distance away from the vehicle].
All subsequent claims hinge on the above and have been considered by the Examiner.
Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. Patent 8,740,267 B1).
With regards to Claim 1, Wilson discloses a safety system [Figures 2-11] including:
A vehicle (F); and
A safety device [arms of (10): e.g., (16, 20, 24 // 18, 22, 26)] includes a first arm [e.g., (16, 20, 24) or (18)] and a second arm [e.g., (18, 22, 26) or (22)], wherein the safety device is moveable between a first position [note Figure 6] and a second position [note Figures 2-3], and wherein when the safety device is in the first position, the first arm and the second arm are coupled to an exterior of the vehicle [note Figure 6: the arms are coupled to an exterior of the vehicle via (12, 14)] and when the safety device is in the second position the safety device is spaced a distance away from the vehicle and is remote from the vehicle [note Figures 2-3: arms of (10); e.g., (16, 20, 24 // 18, 22, 26) are angled and spaced a distance away from the vehicle].
With regards to Claim 2, Wilson discloses the safety device is moveable between a stored position [e.g., Figures 7-8], the first position [e.g., Figure 6], and the second position [e.g., Figures 2-3], wherein when the safety device is in the stored position the safety device is carried by the vehicle [e.g., Figure 8].
With regards to Claim 3, Wilson discloses the safety device is in the second position, the safety device is free standing [e.g., Figures 2-3].
With regards to Claim 4, Wilson discloses the safety device further includes: a bracket [e.g., (40, 42) or (34, 36, 38)], wherein the first arm and the second arm are coupled to the bracket [note Figures 2-3].
With regards to Claim 5, Wilson discloses the first arm is angled relative to the second arm [note Figures 3-8].
With regards to Claim 6, Wilson discloses the safety device further including: a bracket support [e.g., (26)] coupled to the bracket, wherein the bracket support, the first arm [e.g., (18), and the second arm [e.g., (22)] stand the safety device [note Figure 3].
With regards to Claim 7, Wilson discloses the bracket [e.g., (40, 42)] further includes a first surface [e.g., Figure 3: sides of (40) attached to first and second arms]; and a second surface [e.g., (42) or bottom side of (40)] opposite the first surface, wherein the first arm and the second arm are coupled to the first surface and wherein the bracket support being coupled to the second surface [note Figure 3].
With regards to Claim 8, Wilson discloses the bracket [e.g., (40, 42)] further including: a first arm holder [note Figure 3: fasteners on (40, 42)] extending from the first surface; and a second arm holder [note Figure 3: fasteners on (40, 42)] extending from the first surface, wherein the first arm holder retains the first arm and the second arm holder retains the second arm [note Figure 3].
With regards to Claim 11, Wilson discloses the first arm including a first light source (50), and wherein the second arm includes a first light source (50).
With regards to Claim 12, Wilson discloses the first arm including a first side; a second side opposite the first side [note Figure 9]; and a second light source (50), wherein the first light source of the first arm is on the first side of the first arm and the second light source of the first arm is on the second side of the first arm; and wherein the second arm further includes a first side; a second side opposite the first side [note Figure 9]; and a third light source (50) and a fourth light source (50), wherein the third light source of the second arm is on the first side of the second arm, and wherein the fourth light source of the second arm is on the second side of the second arm [note Figure 9].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent 8,740,267 B1).
With regards to Claim 13, Wilson discloses the claimed invention as cited above.  In addition, Wilson teaches a battery [Figure 9: via (52, 58) – “truck’s power source” = battery] in electrical communication with first/second light sources and third/fourth light sources respectively of the first/second arms [Column 5, Lines 3-21], but does not specifically teach a battery in electrical communication with the first light source of the first and the second light source of the first arm, wherein the second arm further includes a battery in electrical communication with the third light source of the second arm and the fourth light source of the second arm.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the safety system of Wilson to have incorporated well-established batteries each for the first/second arms to respectively power the first/second and third/fourth light sources, so as to provide greater functionality, such as providing additional/emergency lighting when the vehicle is turned off or is out of power.
Allowable Subject Matter
Claims 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 9 and 14, the Applicant has sufficiently claimed and defined the safety system, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to:
Dependent Claim 9 (Claim 10 depends on): the first arm holder includes a first channel that retains the first arm and the second arm holder includes a second channel that retains the second arm; and
Dependent Claim 14 (Claim 15 depends on): when the safety device is in the second position, the safety device further comprises: a bracket including a first surface and a second surface opposite the first surface, wherein the first arm and the second arm are coupled to the first surface of the bracket, wherein the first light source of the first arm and the third light source of the second arm face toward the first surface of the bracket, and wherein the second light source of the first arm and the fourth light source of the second arm face away from the first surface of the bracket.
Claims 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 16 and 21-24, the Applicant has sufficiently amended and/or defined the method and the safety system including the vehicle and the first and second arms, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
Independent Claim 16: the first arm and the second arm are adapted to form a first safety device when coupled to the vehicle, and wherein the first arm and the second arm extend outwardly from the vehicle and are longitudinally spaced apart from one another along a longitudinal axis of the vehicle defined between a first end of the vehicle and a second end of the vehicle; de-coupling the first arm and the second arm from the exterior of the vehicle; coupling the first arm to the second arm thereby forming a second safety device; and placing the second safety device at a first location that is a distance away from the vehicle;
Independent Claim 21: the safety device further comprises: a bracket having a first surface, a second surface opposite the first surface, a first arm holder extending from the first surface, and a second arm holder extending from the first surface and having a first portion adjacent to a first side of the first arm holder and a second portion adjacent to a second side of the first arm holder opposite to the first side; and a bracket support coupled to the bracket, wherein the bracket support, the first arm, and the second arm stand the safety device; wherein the first arm and the second arm are coupled to the bracket in the second position; wherein the first arm is angled relative to the second arm; wherein the first arm and the second arm are coupled to the first surface and the bracket support is coupled to the second surface; and wherein the first arm holder includes a first channel that retains the first arm and the second arm holder includes a second channel that retains the second arm;
Independent Claim 22: the first arm further includes: a first side; a second side opposite the first side; a first light source of the first arm is on the first side of the first arm; a second light source of the first arm is on the second side of the first arm; and a first battery in electrical communication with the first light source of the first arm and the second light source of the first arm; wherein the second arm further includes: a first side; a second side opposite the first side; a third light source of the second arm is on the first side of the second arm; a fourth light source of the second arm is on the second side of the second arm; and a second battery in electrical communication with the third light source of the second arm and the fourth light source of the second arm; and wherein when the safety device is in the second position, the safety device further comprises: a bracket including a first surface and a second surface opposite the first surface, wherein the first arm and the second arm are coupled to the first surface of the bracket, wherein the first light source of the first arm and the third light source of the second arm face toward the first surface of the bracket, and wherein the second light source of the first arm and the fourth light source of the second arm face away from the first surface of the bracket; wherein the first light source of the first arm, the second light source of the first arm, the third light source of the second arm, and the fourth light source of the second arm are parallel to the first surface of the bracket; 
Independent Claim 23: the safety device further comprises: a bracket having a first surface, a second surface opposite the first surface, a first arm holder extending from the first surface and including a first channel that retains the first arm, and a second arm holder extending from the first surface and including a second channel that retains the second arm; and wherein the second arm further comprises: a first portion adjacent to a first side of the first arm holder; and a second portion adjacent to a second side of the first arm holder, wherein the second side is opposite the first side; and
Independent Claim 24: the first arm further includes a first light source and a second light source opposite to the first light source; wherein the second arm further includes a third light source and a fourth light source opposite third light source; wherein when the safety device is in the second position, the safety device further comprises: a bracket including a first surface and a second surface opposite the first surface, wherein the first arm and the second arm are coupled to the first surface of the bracket, wherein the first light source and the third light source face toward the first surface of the bracket, and wherein the second light source and the fourth light source face away from the first surface of the bracket; wherein the first light source, the second light source, the third light source, and the fourth light source are parallel to the first surface of the bracket.
Subsequent Claims 17-20 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, November 18, 2022

/Jason M Han/Primary Examiner, Art Unit 2875